DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In view of the Terminal Disclaimer filed March 31, 2021 which has been found proper, the Double Patenting Rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102
Claims 1-3 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al (US 2003/0144380)
	Claim 1:  Clark teaches a carbon black pellet comprising a plurality of carbon black particles or aggregates (para. 0004) and a binder including a functioning polymer (Clark, para. 0042 and 0049-0050).  The carbon black pellet has a diameter of from 125 to 2000 m (Clark, Page 5, Table 2) which is well within the claimed range of 125 to 2250 m.  
	Claim 2:  The binder is melted to form a matrix in which the black particles are dispersed (Clark, para. 0056-0058)
	Claim 3:  The binder is present in about 10 to 35 wt% (Clark, Page 5, Table 2) which is well within the claimed range of 1 to 35 wt%.
	Claims 5-10:  The functional polymer is a copolymer including at least one functional monomer such as acids or esters (Clark, para. 0050) and the copolymer is derived from a butadiene monomer or styrene monomer (Clark, para. 0061).

	Claim 12:  The functional monomer includes an acid-bearing monomer, i.e. fatty acids or fatty acid esters (Clark, para. 0050).

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to claims 13-15, none of the prior art references of record discloses the specific proportions of the functional copolymer as required in the instant claims.  With regards to the claims 16-20, none of the prior art references of record teach the method of forming carbon black pellet by first mixing carbon black to a latex containing a functional polymer and densifying the mixture to form carbon black pellets.  Clark teaches combining carbon black particles and coating the particles but fails to teach densifying the coated carbon black.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



July 24, 2021